Citation Nr: 1143396	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-26 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher initial rating for asthma in excess of 10 percent for the period from November 17, 2004 through November 18, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from August 1996 to August 2000, and from January 2002 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for asthma, assigning an initial 10 percent rating from the date of claim, January 27, 2004.  The Veteran entered a notice of disagreement with the initial rating.  In a June 2008 rating decision during the appeal, the RO granted a 30 percent initial disability rating for the period beginning November 19, 2007, thus creating a staged initial rating. 

On November 19, 2007, the Veteran's representative filed a motion entitled a "request for reconsideration" of the 10 percent rating assigned in the November 2007 rating decision.  Amongst the attachments to this motion, the Veteran's representative included a letter from the Veteran, indicating the daily use of oral bronchodilators for her asthma disability dating back to 2001.  As will be noted below, the daily use of oral bronchodilators to treat asthma is sufficient evidence to allow for the grant of a 30 percent rating for asthma under Diagnostic Code 6602.  38 C.F.R. § 4.97 (2011).  In essence, as the Veteran was contending that there was sufficient evidence to allow for the grant of a 30 percent rating dating back to the original date of claim, the Veteran's "request for reconsideration" was actually a timely Notice of Disagreement (NOD) to the November 2007 rating decision assignment of 10 percent rating from the original date of claim.

In a June 2008 rating decision, the RO granted a 30 percent rating for asthma, effective November 19, 2007, the date of filing of the "request for reconsideration."  The Veteran subsequently submitted a statement contending that the 30 percent rating assigned for the asthma disability from November 19, 2007 should have been made effective January 17, 2004, the date of her original claim for service connection for asthma.  Since that time, the RO has styled this claim as one of entitlement to an earlier effective date of November 17, 2004 for the grant of an evaluation of 30 percent for asthma, even though the Veteran's disagreement is with the initial rating assignment for the stage of the initial rating prior to November 19, 2007, and is not truly an earlier effective date appeal.  As noted above, although the Veteran's representative titled the November 2007 motion a "request for reconsideration," the motion was a NOD specifically disagreeing with the November 2007 rating decision assignment of 10 percent initial rating.  Therefore, as the Veteran filed a timely NOD seeking a higher initial rating in excess of 10 percent for asthma that included for the period from November 17, 2004 through November 18, 2007, the issue on appeal is actually one of entitlement to a higher initial rating in excess of 10 percent for asthma, which the Veteran has limited to the period from November 17, 2004 through November 18, 2007.  

In September 2011, the Veteran testified at a Board video conference personal hearing from the RO in Denver, Colorado, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing was made and was associated with the claims file.  

At the September 2011 Board video conference hearing, the Veteran indicated that she would be satisfied were a 30 percent rating to be granted for her asthma disability for the period from November 17, 2004 through November 18, 2007.  Therefore, the issue before the Board has been limited by the Veteran to one of a higher initial rating for asthma, in excess of 10 percent, but not greater than 30 percent, for the period from November 17, 2004 through November 18, 2007.  Through her representative, at the personal hearing, the Veteran indicated that the only contention was that the 30 percent rating should be granted from November 2004, and that she was not contending that a rating in excess of 30 percent should be granted.  The Veteran has effectively withdrawn the appeal for higher initial rating in excess of 30 percent for any period.  



FINDING OF FACT

During the initial rating period from November 17, 2004 through November 18, 2007, the Veteran underwent daily oral bronchodilator therapy.  


CONCLUSION OF LAW

For the initial rating period from November 17, 2004 through November 18, 2007, the criteria for a higher initial rating of 30 percent for asthma have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6602 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  At the September 2011 Board video conference hearing, the Veteran indicated that she would be satisfied with the grant of a higher initial rating of 30 percent for the period from November 17, 2004 through November 18, 2007.  Because the determination below constitutes a full grant of the Veteran's appeal; therefore, there is no reason to further discuss how VA has satisfied the VCAA duties to notify and assist.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Diagnostic Code 6602 provides ratings for bronchial asthma.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, is rated 30 percent disabling.  38 C.F.R. § 4.97.


Initial Rating of Asthma from November 17, 2004 through November 18, 2007

For the initial rating period from November 17, 2004 through November 18, 2007, the Veteran essentially contends that the symptomatology of her asthma disability was more severe than contemplated by the 10 percent rating initially assigned under Diagnostic Code 6602.  Specifically, the Veteran contends that, during that period, she was underwent daily oral bronchodilator therapy for control of asthma.  

VA treatment records indicate that the Veteran initially was prescribed Advair, an oral bronchodilator, in January 2002.  In a September 2003 private treatment record, the Veteran was advised to use Advair at least each morning during training at the police academy.  In a December 2004 statement, the Veteran stated that she used Advair twice per day.  In a June 2005 VA medical examination report, a VA examiner noted that the Veteran took Advair twice per day for her asthma.  In a November 2007 letter, a private examiner stated that the Veteran was treating her asthma with Advair twice per day.

Considering this record of evidence, for the initial rating period from November 17, 2004 through November 18, 2007, the Board finds that the Veteran's asthma symptomatology more nearly approximates that required for the next higher 30 percent rating under Diagnostic Code 6602.  38 C.F.R. § 4.97.  Specifically, the evidence indicates that the Veteran underwent daily oral bronchodilator therapy during that entire period.  As this decision is a full grant of the Veteran's appeal for 

a higher initial rating for asthma of 30 percent for the initial rating period from November 17, 2004 through November 18, 2007, there is no need to discuss the potential applicability of higher ratings under Diagnostic Code 6602 or the possibility of an extraschedular rating. 


ORDER

An initial rating of 30 percent for asthma, from November 17, 2004 through November 18, 2007, is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


